Appeal from probate. Said Thomas died, bis son, tbe appellee took administration on his estate, represented it insolvent, and had commissioners appointed, who found and reported only £9 to be due from said estate; tbe appellee being heir to his father sold said estate, became bankrupt and absconded: Brattle being at Nova Scotia when these transactions took place, did not exhibit his debt to said commissioners; upon bis return into the United States, he sued said administrator and recovered a judgment for bis debt, alleging that there was a plentiful estate of said deceased to pay said debt; and moved said Court of Probate to recall said letters of administration granted to the appellee, and to grant administration de bonis non, to Roger Griswold, Esq. upon the estate of said Thomas, deceased; which said Court of Probate refused to do from which this appeal was taken, and the order of probate disaffirmed without cost.